       Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 1 of 22



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

ORIENTAL BANK,

       Appellant/


                  V.



BUILDERS HOLDING CO. CORP., efc              Civil Ho. 20-1645 (FAB)
al.,


       Appellees.


                             OPINION AND ORDER

BESOSA, District Judge.


       Debtor Builders Holding Company (^Builders") commenced an


adversary proceeding against appellant Oriental Bank/ seeking to


rescind an erroneous payment of $537/924.13. Adv. Pro. 17-012.


The United States Bankruptcy Court for the District of Puerto Rico


("bankruptcy court//) ruled in favor of appellees Builders, the


Puerto Rico Financing Authority ("Financing Authority^)/ and


Mapfre Praico Insurance Company and Endurance Assurance


Corporation ("MAPFRE") (collectively/ "cLppellees") . See In re


Builders Holding Co., 617 B.R. 414 (Bankr. D.P.R. 2020) (Godoy/


Bankr. J.)).1 Oriental Bank requests that the Court reverse this


decision. (Case No. 20-1645, Docket No. 7.) For the reasons set


forth below/ the disposition of the bankruptcy court is AFFIRMED.




1 The bankruptcy court appointed a Chapter 7 trustee after the commencement of
the adversary proceeding. Id. at 416. Although the Chapter 7 trustee is named
as a defendant in the action, the Court will refer the debtor solely as
"Builders" to avoid confusion.
        Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 2 of 22



Civil            No.        20-1645                   (FAB)               2

     I. Background


       This litigation arises from a $537/924.18 payment. The facts


are uncontested. In re Builders Holding Co./ 617 B.R. 414, 418


(Bankr. D.P.R. 2020) (Godoy/ Bankr. J. ) .


       A. The 2010 Agreement of Indemnity


          Builders is a general contractor with offices in Puerto

Rico and Texas. (Bank. Pet. 16-6643, Docket No. 1 at p. 86.)2 On


August 5/ 2010, MAPFRE and Builders entered into an Agreement of


Indemnity. In re Builders Holding Co./ 617 B.R. at 418. The


parties registered this agreement with the Puerto Rico Department


of State on August 30, 2010. In re Builders Holding Co., 617 B.R.


at 419.


          Pursuant to the Agreement of Indemnity, MAPFRE issued


surety bonds to guarantee the payment of labor and materials. (Adv.


Pro. 17-012, Docket No. 92 at p. 3.) In turn. Builders agreed to

hold MAPFRE harmless and indemnify it "from any and all other such


losses and expenses^ associated with the suretyship. Id. The


agreement is secured by "all moneys" received by Builders from


third-party entities. Id. at pp. 4-5. These payments constitute


a N'trust" to compensate MAPFRE ^for any liability or loss it may

have or sustain under any BOND.// Id.




2 Formerly known as C.D. Builders/ Inc. (Adv. Pro. 17-012, Docket No. 74 at p.
1.
        Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 3 of 22



Civil No. 20-1645 (FAB)

        B. The 2014 Line of Credit


          Builders "receive[d] payments and deposits related to its


regular business operation^ at Oriental Bank. Id. at 419. On


December 26, 2014, it obtained two lines of credit for $675,000


and $500/000, respectively. (Adv. Pro. 17-012, Docket No. Ill/


Ex. 1 at p. 3. ) Builders represented to Oriental Bank that it


held:

        full title of ownership over all of their assets which
        insure the obligations of [Builders] under the
        Extensions of Credit. The assets of the Parties are not
        affected by any mortgage, pledge, surrender or lien/
        excepting those allowed by the provisions of this
        Contract and/or all other Loan Documents.


Id. at p. 11. The collateral for the lines of credit include/


inter alia, "all of [Builder/ s] accounts receivables and all


type[s] of profit." (Adv. Pro. 17-012, Docket No. 11, Ex. 6 at p.


2.)

        The line of credit contract makes no reference to the 2010


Agreement of Indemnity. Indeed, Builders disavowed the:


        existence of any mortgage^ pledge^ surrender/ or any
        other lien or preferential agreement over any nature on
        the Collateral, except for . . . deposits/ pledges^ and
        lines established or constituted to cover bonds for
        bids/ contracts (except contracts for payment of
        monies), legal obligations, public services/ appeals/
        indemnities/ compliance or payment/ or other similar
        obligations that arise in the ordinary course of the
        Debtor^ s business.
      Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 4 of 22



Civil No. 20-1645 (FAB)

Id. at pp. 14-15. Accordingly/ Builders secured consecutive


contracts with the same collateral: payments for general

contractor services served as "trust funds// for the Agreement of


Indemnity/ and as security for the lines of credit. (Adv. Pro.


17-012, Docket No. 92 at p. 3.)

     Oriental Bank retained the right to setoff "all deposits


(general or special/ in installments or on demand, provisional or


final) against any obligation by the Debtor.// Id. at p. 18.


Builders and Oriental Bank registered the line of credit contract


with the Puerto Rico Department of State. In reL .Builders,H^


Co./ 617 B.R. at 420.


     C. The Cabo Rojo Construction Project, Default, and Payment
        to the Wrong Recipient


       On September 30, 2015, the Financing Authority commissioned


Builders to complete a construction project in Cabo Rojo, Puerto


Rico (the ^Cabo Rojo project"). In re Builders Holding Co./ 617


B.R. at 420. MAPFRE issued bonds for this endeavor in accordance


with the Agreement of Indemnity. Id. The bonds guaranteed the

acquisition of labor and materials "up to a limit of $3/070/480."


Id. Builders experienced a liquidity deficit, however, requiring


MAPFRE to pay $1/069/849.13 in accordance with its suretyship


obligations. (Adv. Pro 17-012, Docket No. 92, Ex. 1 at p. 3. )


Because MAPFRE possessed a contractual and ^equitable right of
       Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 5 of 22



Civil No. 20-1645 (FAB)

subordination/// Builders forfeited "the entire balance on the


Project." Id.


         In February/ 2016, the Financing Authority received notice


regarding MAPFRE/s right of subordination. In re Builders Holding


Co./ 617 B.R. at 421. MAPFRE provided a copy of the indemnity


agreement, requesting that ^all further payments in connection


with the [Cabo Rojo] Project, including all progress payments . .

  be made payable jointly to [Builders] and MAPFRE.// (Adv. Pro


17-012, Docket No. 92, Ex. 7 at p. 1.) Builders also instructed


the Financing Authority to remit payment directly to MAPFRE. (Adv.


Pro 17-012, Docket No. 74.)


         The Financing Authority received the payment instructions,

but "by mistake and inadvertence/ // it ^wrongfully made an ACH


transfer of $537,924.19^ to Builders^ account at Oriental Bank on


May 23, 2016. (Adv. Pro. 17-012, Docket No. 93 at p. 3.) Oriental


Bank immediately setoff $464/757.90 from this amount "to pay off


the outstanding line of credit.H Id.3


         A week after the deposit/ the Financial Authority requested


that Oriental Bank return the $537,924.19 because the "electronic


payment was made by mistake .// In re Builders Holding Co., 617


B.R. at 422. MAPFRE also mailed a letter to Oriental Bank,




3 It is unclear why the amounts are different from each other.
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 6 of 22



Civil No. 20-1645 (FAB)

demanding the "return of its money.// Id. Oriental Bank refused


to return the deposit, however/ asserting that the "Puerto Rico


Commercial Transactions Act (the "PRCTA//) expressly protects the


right of Oriental to set-off against secured party." (Adv. Pro.


17-012, Docket No. 92, Ex. 12 at p. 1.) MAPFRE rejoined, stating

that ^Oriental is not legally entitled to retain such funds"


because MAPFRE previously "perfected a first priority lien over


[payments]// for general contracting services. (Adv. Pro. 10-012,


Docket No. 92, Ex. 14 at p. 2.)


     D. The Bankruptcy Petition and Subsequent Litigation


       Builders filed a Chapter 11 bankruptcy petition on August


20, 2016. (Bankr. Pet. 16-6643 (EAG) , Docket No. 1.) The


bankruptcy court ordered the Financing Authority to ^make all


[prospective] payments for work-in-progress [regarding the Cabo

Rojo project] . . . directly to MAPFRE Insurance Company (the


"Surety")." Id./ Docket No. 84 at p. 1. MAPFRE/ Oriental Bank/


the Financing Authority/ and Builders continued to dispute the


pre-petition deposit of $537/924.19, however, resulting in an


adversary proceeding.


       Builders filed the complaint on January 12, 2017, asserting


five causes of action pursuant to the Bankruptcy Code and Puerto


Rico law. (Adv. Pro. 07-012, Docket No. 1.) Counts one and two

allege that the Financing Authority is liable for the mistaken
         Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 7 of 22



Civil            No.         20-1645                  (FAB)               7

payment pursuant to 11 U.S.C. sections 542 and 543, respectively.


Id. at p. 4-5; see 11 U.S.C. §§ 542 ("Turnover of Property to the


Estate") & 543 ("Turnover of Property by a Custodian"). Count


three purports that the Financing Authority remains responsible


for the progress payment pursuant to the Puerto Rico doctrine in


which those ^who wrongly pay[], pay£] twice.// Id. at p. 5. Lastly/

counts four and five claim that Oriental Bank is liable pursuant


to 11 U.S.C. sections 542 and 543, respectively. Id. at pp. 6-8.


MAPFRE filed an intervenor7 s complaint, alleging that ^if

Builder^s prevails in its causes of action against Oriental and/or


[the Financing Authority] in the case/ all proceeds will be subject


to the Surety/s first-priority and shall be immediately turned


over by Builders to Surety." (Adv. Pro. 17-012, Docket No. 39 at


P. 7.)


           Builders/ MAPFRE and the Financing Authority moved for


summary judgment pursuant to Federal Rule of Civil Procedure 56


("Rule 56/') . Id./ Docket Nos. 73, 74, 75, 79 & 92.4 The appellees


prevailed. In re Builders Holding 617 B.R. 414. Accordingly/


the bankruptcy court ordered Oriental Bank "to turn over to MAPFRE


and the chapter 7 trustee/ jointly/ the money it setoff from the



4 The bankruptcy court granted Builders' motion for a Chapter 7 conversion on
April 27. 2018.(Bankr. Pet. 16-6643, Docket Nos. 396 & 398.) Subsequently, the
Chapter 7 trustee joined MAPFRE'' s summary judgment motion after the former
agreed to pay for attorneys^ fees and $25,000 to unsecured creditors. Id. /
Docket Nos. 509 & 513.
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 8 of 22



Civil No. 20-1645 (FAB


debtor^s bank account.^ Id. at 428-29. Oriental Bank moved for


reconsideration. In Re Builders Holding Co./ Adv. Pro. 17-012^


Bankr. LEXIS 3122 (Bankr. D.P.R. Nov. 5/ 2020). The bankruptcy


court denied this motion, emphasizing that "the error in payment


by the Financing Authority into the debtor/s account at Oriental

Bank was the dispositive issue in this case.// Id. at *5-6.


II. Jurisdiction and Appellate Review


     Federal courts are courts of limited jurisdiction. Destek


Grp. v. State of N.H. Pub. Utils. Common, 318 F.3d 32, 38 (1st


Cir. 2003); Celotex Corp. v. Edwards/ 514 U.S. 300, 307 (1995)


("The jurisdiction of the bankruptcy courts/ like that of other


federal courts, is grounded in, and limited by, statute.ff} .


Jurisdiction to adjudicate this action derives from 28 U.S.C. §


158(a). On appeal, this Court may affirm, modify^ or reverse a


bankruptcy court/s judgment/ or remand with instructions for


further proceedings. Fed. R. Bankr. P. 8013; see/ e.g./ HSBC Bank


USA v. Bank of N.Y. Mellon Tr. Co./ 646 F.3d 90, 94 (1st Cir. 2011)


("Finding the phrase ambiguous/ we remanded to the bankruptcy court


to conduct a 'contextual examination of the parties^ intent, taking

full account of the surrounding facts and circumstances/.//)


(citation omitted).


     The factual findings established by the bankruptcy court


"shall not be set aside unless clearly erroneous/ and due regard
      Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 9 of 22



Civil No. 20-1645 (FAB)

shall be given to the opportunity of the bankruptcy court to judge


the credibility of the witnesses." Fed. R. Bankr. P. 8013; see


also Fed. R. Civ. P. 52(a)(6). Pursuant to the clearly erroneous


standard, reversal is proper only if the appellate court possesses

a "definite and firm conviction that a mistake has been committed."


In re the Bible Speaks/ 869 F.2d 628, 630 (1st Cir. 1989) (citing

Andersen v. Bessemer City, 470 U.S. 564, 573 (1985) (finding no


clear error where the record supported the bankruptcy courts

conclusion and the facts underlying it)). ^This standard plainly


does not entitle a reviewing court to reverse the finding of the


trier of fact simply because it is convinced that it would have


decided the case differently." Andersen/ 470 U.S. at 573.


     In contrast/ a district court considers the bankruptcy

court/s conclusions of law de novo. Palmacci v. Umpierrez, 121


F.3d 781, 785 (1st Cir. 1997). It must therefore analyze and solve


issues from the same perspective of the bankruptcy court/ as if

the issues were to be decided for the first time. Segarra-Miranda/


482 B.R. at 67 (citing Water Keeper Alliance v. U.S. Dept. of

Defense/ 271 F.3d 21, 31 (1st Cir. 2001)).


Ill. Federal Rule of Civil Procedure 56


     Summary judgment is appropriate when "there is no genuine

dispute as to any material fact and the movant is entitled to


judgment as a matter of law.// Fed. R. Civ. P. 56(a). "A dispute
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 10 of 22



Civil        No.        20-1645                 (FAB)              10

is genuine if the evidence about the fact is such that a reasonable


jury could resolve the point in the favor of the non-moving party.


A fact is material if it has the potential of determining the


outcome of the litigation.^ Dunn v. Trs. of Bos. Univ., 761 F. 3d


63, 68 (1st Cir. 2014) (internal citation omitted).


     The role of summary judgment is to ^pierce the boilerplate of


the pleadings and assay the parties^ proof in order to determine

whether trial is actually required.// Tobin v. Fed. Exp. Corp.,


775 F.3d 448, 450 (1st Cir. 2014) (internal citation omitted).


The party moving for summary judgment has the initial burden of


"demonstrat[ing] the absence of a genuine issue of material fact"


with definite and competent evidence . Celotex Corp. v. Catrett,


477 U.S. 317, 323 (1986) ; Maldonado-Denis v.^^ ^^

23 F.3d 576, 581 (1st Cir. 1994). The movant must identify


"portions of ^the pleadings/ depositions/ answers to


interrogatories, and admissions on file/ together with the

affidavits/ if any/// which support its motion. Celotex/ 477 U.S.


at 323 (citing Fed. R. Civ. P. 56(c)).


     Once a properly supported motion has been presented/ the

burden shifts to the nonmovant "to demonstrate that a trier of


fact reasonably could find in [its] favor.// Santiago-Ramos v.


Centennial P.R. Wireless Corp., 217 F.3d 46, 52 (1st Cir. 2000)


(internal citation omitted). "When the nonmovant bears the burden
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 11 of 22



Civil        No.        20-1645                 (FAB)              11

of proof on a particular issue^ [he or] she [or it] can thwart

summary judgment only by identifying competent evidence in the


record sufficient to create a jury question.// Tobin/ 775 F. 3d at


450-51. A court draws all reasonable inferences from the record


in the light most favorable to the nonmovant, but it disregards


unsupported and conclusory allegations. McGrath v. Tavares^ 757


F.3d 20, 25 (1st Cir. 2014).


IV. The Right of Setoff


     The automatic stay is a temporary reprieve from financial

obligations^ providing besieged debtors with a "breathing speil/lr


to reorganize and formulate repayment plans. In re Capitol Food


Corp., 490 F.3d 21, 25-26 (1st Cir. 2007); see 11 U.S.C. g 362.


The Bankruptcy Code also ensures/ however/ that creditors receive


"fair payments" for delinquent debt. Copley v. United States/ 959


F.3d 118, 125 (4th Cir. 2020) (citation and internal quotation

omitted). A preference is a ^transfer of the debtor/s assets


during a specified pre-bankruptcy period that unjustifiably favors


the transferee over other creditors.^ Grella v. Salem Five Cnt.


Sav. Bank/ 42 F.3d 26, 29 n.l (1st Cir. 1994).


     Generally/ transfers that occur 90 days prior to the


bankruptcy petition are invalid pursuant to 11 U.S.C. section 547.


See, e.g./ In re Reale/ 584 F.3d 27 (1st Cir. 2009) (holding that


a $20/000 payment made within 90 days of the bankruptcy petition
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 12 of 22



Civil        No.         20-1645                (FAB)              12

consisted a voidable preference). A setoff (also called ^offset7')


is a permissible preference/ "allowed in only very narrow

circumstances.// Newberry Corp. v. Fireman/ s Fund Ins. Co. , 95


F.3d 1392, 1400 (9th Cir. 1996).

     Because Oriental Bank performed a setoff within 90 days of


the bankruptcy petition^ the provisions set forth in 11 U. S. C.


section 553 are applicable. The right of setoff allows ^entities


that owe each other money to apply their mutual debts against each


other, thereby avoiding 'the absurdity of making A pay B when B

owes A.rff Citizen Bank v. Strumpf/ 516 U.S. 16, 18 (1995)


(internal citation and quotation omitted) . The Bankruptcy Code


authorizes the application of preexisting rights of setoff rooted


in state and common law. 11 U.S.C. § 553; see also In re Holyoke


Nursing Home/ 273 B.R. 305, 311 (Bankr. D. Mass. 2002); see In re

Rivera/ 600 B.R. 132, 151 (Bankr. 1st Cir. 2019) (citation omitted)


(holding that section 553 ^merely preserves the rights available

under state law//) . Section 533 allows banks to seize "monies


deposited against the amount owed to it by the depositor if the


deposit was a general one and the monies were withdrawable at


will.// In re Almacenes Gigante/ Inc./ 159 B.R. 638, 643 (Bankr.


D.P.R. 1993) (Lamoutte, Bankr. J.).


     The right of setoff ^should be recognized in bankruptcy unless


the [setoff] is invalid in the first instance under applicable
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 13 of 22



Civil        No.         20-1645                 (FAB)             13

nonbankruptcy law/ or unless it is otherwise proscribed by some

express provision of the Code.// In re Nat^l Promoters & Servs.,


Avd. Pro. 13-051, 2020 Bankr. LEXIS 951, (Bankr. D.P.R. Apr. 6/


2020) (Lamoutte/ Bankr. J.) (quoting Richard Levin & Henry J.


Sommer, 5 Collier on Bankruptcy § 55301 [1] (16th ed. 2020)).

Equitable considerations do ^not permit bankruptcy courts to


disregard the plain language of [section 553].// Copley v. United


States/ 959 F.3d 118, 126 (4th Cir. 2020).

     To prevail^ Oriental Bank must establish four threshold

requirements: that (1) it ^hoids a 'claim/ against the debtor that


arose before the commencement of the case/// (2) it "owes a 'debt/


to the debtor that also arose before the commencement of the case,"


(3) the ^claim and the debt are ^mutual//// and (4) ^the claim and


the debt are each valid and enforceable.// 5 Collier on Bankruptcy


§ 553.01; see In re Lahmen Bros./ 458 B.R. 134, 140 (Bankr.


S.D.N.Y. 2011) (citation omitted). MAPFRE/ the Financing


Authority, and the trustee do not dispute that the threshold


requirements set forth in section 553 are satisfied. They argue,

however, that the setoff by Oriental Bank is invalid pursuant to


Puerto Rico law.
      Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 14 of 22



Civil          No.          20-1645                  (FAB)               14

     A. Setoff Pursuant to the Puerto Rico Commercial Transactions
         Act

         Security interests in accounts receivable, such as the


funds transferred from the Financing Authority to Builders for the


Cabo Rojo project/ are subject to the Puerto Rico Commercial


Transactions Act ("CTA//) . See Prestige Capital Corp. v. Pipeliners


of Puerto Rico/ Inc. , Case No. 10-2155, 2011 U.S. Dist. LEXIS


118964 *7/ 15-16 (D.P.R. Oct. 14, 2011) (Perez-Gimenez, J. )


(applying the CTA in an action concerning an ^overlapping security


interest as to all of Pipeliners accounts receivables, including


receivables from the Puerto Rico Aqueduct and Sewer Authority^) ;


Laws P.R. Ann. tit. 19, § 2219 "[T]his title [of the CTA] applies


with respect to the effectiveness of rights of recoupment or set-

off against deposit accounts.^)-5


         The Puerto Rico legislature based the CTA on Sections I/


3, 4, 4a and 9 of the Uniform Commercial Code ("UCC//) . In re Nat/l


Promoters & Servs./ 499 B.R. 192, 201 (Bankr. D.P.R. 2013) (noting

that Puerto Rico adopted provisions of the UCC "due to the presence




5 The Puerto Rico Civil Code governs the right of setoff pertaining to unsecured
interests/ known as "compensation." Laws P.R. Ann. tit. 31, §§ 3221-3228.
Because Oriental Bank is a secured creditor, the CTA is applicable. SQQf^'s-.'S^f
In re Rivera/ 600 Bank 132, 152-53 (1st Cir. B.A.P. 2019) ("Having concluded
its analysis with termination that BPPRf s security interest was perfected in
accordance with the PR UCC and thus BPPR. as a secured creditor was entitled to
apply the funds in the 1438 account upon the Debtor/s default/ the bankruptcy
court did not need to consider or apply the the setoff requirements of Puerto
Rico Civil Code.").
      Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 15 of 22



Civil          No.         20-1645                   (FAB)               15

of large financial institutions from the continental United States


doing business on the island7") . Pursuant to the CTA, banks


^[holding] a security interest in a deposit account perfected by


control under § 2265(a)(1) of this title/ may apply the balance of

the deposit account to the obligation secured by the deposit


account.// P.R. Laws Ann. tit. 19, § 2367(a)(4).e Oriental Bank


invoked the CTA before the bankruptcy court and in this action/


reiterating that it ^had a statutory secured interest over the


account that allowed it to set-off or recoup any amount received


in Builders Deposit Account." (Case No. 20-1645, Docket No. 7 at


P. 24.)


V. Discussion


      The dispositive inquiry in this action is whether Oriental


Bankfs right of setoff is consistent with Puerto Rico law.


Relevant authoritative precedent is scant. 3 A.L.R. 4th 998 § 1

("Controversies between a creditor having [a] security in bank


account funds, and a bank claiming a right of setoff against those


funds/ furnish [a] relatively small body of case law.//) Indeed/

Collier on Bankruptcy states simply/ without citation/ that ^the


priority of the creditors claim may be relevant if some other



6 Oriental Bank perfected its interest in the deposit account by acquiring
control of the funds. See Laws P.R. Ann. 19 § 2264 (A security interest in .
    deposit accounts . . . may be perfected by control of the collateral").
Control of collateral is accomplished by a x'bank with which the deposit account
is maintained." Id. § 2214.
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 16 of 22



Civil        No.         20-1645                (FAB)              16

creditor claims a competing interest in the property subject to

the creditor's set off right.// 5 Collier on Bankruptcy § 553.03.


     Generally, "if the bank knows or should know that a secured


creditor has perfected a security interest in the account, the

bank may not set off those funds." 2 Lender Liability Law and


Litigation § 18.09 (2020). The record is devoid of evidence


suggesting, however/ that Builders informed Oriental Bank that


MAPFRE possessed a security interest in the construction payments.

     The Court is unaware of a disposition from the First Circuit


Court of Appeals addressing the nuanced questions of law presented


by this litigation/ namely/ whether a bank/s right of setoff

supersedes a secured creditor's antecedent interest in the same


collateral. Sister jurisdictions adjudicate claims among


creditors with no knowledge of each other^s security interest


pursuant to an "equitable^ or "legal" rule. Id. The legal rule


preserves a bank/s right of setoff absent ^actual or constructive


knowledge of [additional] secured interests.^ Id.; see, W. Assur.


Co. v. Genesee Valley Tr. Co./ 171 F.2d 664, 666 (2d Cir. 1948)


("When the deposit was made in the Agencyfs personal account/ a


presumption arose, upon which the [bank] was entitled to rely/

that the fund was not a trust fund and that there was no beneficiary


entitled to any portion thereof and that presumption continued


until annulled by knowledge or adequate notice to the contrary.").
      Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 17 of 22



Civil          No.         20-1645                  (FAB)               17

     The equitable rule prohibits the seizure of funds "unless


[the bank] has detrimentally changed its position in reliance on


the debtors ownership of the funds^ regardless of whether it has


notice of the creditor's security interest.^ Chrysler Credit Corp.


v. Whitney Nat/l Bank, 798 F. Supp. 1234, 1243 (E.D. La. 1992)


(internal citation and quotation omitted); see, e.g., Fulton Nat/l


Bank v. Hosier, 295 F. 611 (5th Cir. 1923) (holding that because


^Fulton National Bank had no notice of Hosier^s rights in the check


and had not changed its position by reason of the deposit. Under

[the equitable rule], the bank was therefore precluded from


retaining the check or its proceeds as against Rosier/ and its

attempted offset was effectual.") (rev/d on other grounds). Most


courts have adopted the legal rule. See 1 Law of Bank Deposits/

Collections, & Credit Cards § 3.09 (2020). The Court need not


determine which rule is applicable/ however, because Puerto Rico

law provides an independent basis for invalidating the setoff.


     A. Restitution


            Article 1795 of the Civil Code provides that "[i]f a

thing received where there was no right to claim it and which/


through error/ has been unduly delivered/ there arises an

obligation to restore the same.// Laws P.R. Ann. tit. 31, § 5121.''




7 The CTA provides that the VLCivil Code of Puerto Rico with respect to pledges
and transmission of credits shall not apply to transactions governed by this
chapter." Laws P.R. Ann. tit. 10, § 2219. The setoff of erroneous payments is
      Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 18 of 22



Civil          No.         20-1645                 (FAB)                18

To obtain restitution, the Financing Authority must establish the


following three elements:


      (1) payment is made with the intention of extinguishing
      an obligation; (2) the payment made does not have a just
      cause/ that is/ there is no legal obligation between the
     payer and the one who collects/ or if the obligation
     exists, it is for the lesser amount than the amount paid^
      and (3) the payment was made by mistake and not by mere
      liberaiity or by any other concept.


In re Redondo Constr. Corp., Bankr. Pet. 02-2887, 2019 Bankr. LEXIS


1162 *117-18 (Bankr. D.P.R. Apr. 8, 2019) (citation omitted) .


Article 1800 of the Civil Code further states that the "proof of


payment is incumbent upon the person who claims to have made the


same. He shall also be obliged to prove the error under which he

made it.// Laws P.R. Ann. tit, 31, § 5126. Restitution is "not a


matter of right/ but a matter of sound equitable discretion.^ Taxco


P.R., Inc. v. Banco de Pence/ 60 F.3d 867, 873 (1st Cir. 1995)


     Article 1795 of the Civil Code encompasses errors of fact


and errors of law. Laws of P.R. Ann. tit. 31, § 5121; E.L.A. v.


Crespo-Torres/ 180 D.P.R. 776 (2011).8 An error of fact is


"committed when, even knowing the true facts^ a merely formal or




not/ however/ addressed by the CTA. Article 12 of the Civil Code states that
"[i]n matters which are the subject of special laws, any deficiency in such
laws shall be supplied by the provision of this title." P.R. Laws Ann. tit.
31, § 12. Accordingly/ the restitution doctrine controls the Court's analysis
because the CTA is silent regarding the circumstances in this action.
8 Oriental Bank submitted a certified English translations of Crespo-Torres/
180 D.P.R. 776, and Sepulveda v. Departamento de Salud/ 145 P.R. 560 (1998).
(Case No. 20-1645, Docket No. 18, Exs. 2 & 3.)
      Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 19 of 22



Civil           No.         20-1645                    (FAB)               19

procedural error is committed/ . . . traditionally known as a human


error." Id. (noting that mathematical errors are errors of fact).


In contrast/ an error of law ^is made by whoever makes a payment


under the belief that it is required by law/ either because of

ignorance of the norm that discharges it from the payment, or by


a misunderstanding of the appliable law.// Sepulveda, 145 P.R. 650;


see/.........Q...'..9.^..' Crespo-Torres/ 180 D. P.R. 776 (holding that a mayor who


^received sums of money related to the salary increase that he was


unduly granted// pursuant to an error law owed restitution to the


Office of the Comptroller of Puerto Rico).


      1. Oriental Bank Must Return the Erroneous Payment

         The bankruptcy court held that the "Crespo Torres


requirements for article 1795 are met." In re Builders^ 617 B.R.


at 428. The Court agrees. First/ the Financing Authority


transferred the $537,924.18 ^with the intent of extinguishing an


obligation/^ i.e. payment for the Cabo Rojo project. In re Redondo


Constr. Corp., 2019 Bankr. LEXIS 1162 *117-18. Second/ no legal


obligation existed between Oriental Bank and the Financing


Authority. See id. Third/ the Financing Authority made an error

of fact. It "unintentionally^ made a "direct deposit to Builders^


Account with Oriental^ despite receiving unequivocal requests not

to do so. (Adv. Pro. 17-012, Docket No. 74 at p. 5.) Because the
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 20 of 22



Civil        No.         20-1645                 (FAB)             20

Financing Authority entered the wrong account information/ the


mistake is an error of fact. Crespo-Torres/ 180 D.P.R. 776.


       Oriental Bank argues that the Crespo-Torres ^requirements


are not met in the present case." (Adv. Pro. 20-1645, Docket No.


7 at pp. 30-31.) The three arguments set forth in support of this


proposition are unavailing. First^ Oriental Bank contends that

the ^payment was not an error but rather a payment in the course


of business.^ Id. at p. 31. This statement draws a false


dichotomy. A progress payment and an error of fact may occur


simultaneously. Moreover/ Oriental Bank does not specify how


transactions conducted "in the course of business^ are legally


distinct from ad hoc payments/ or how this fact should alter the


Court's analysis.


          Second/ Oriental Bank maintains that the "Bankruptcy


Court's decision would create an undue burden on the banks in that


it would require [them to] verify where deposits are coming from


and if they are justified or not.ff Id. at p. 32. The discrete


circumstances of this litigation diminish the risk of excessive


application. Courts possess "the ability to assess all relevant


facts and circumstances and tailor appropriate relief on a case by


case basis." Texaco P.R.^ Inc. v. Dep/t of Consumer Affairs/ 60


F.3d 867, 874 (1st Cir. 1995) (noting the need to "inspect the


voluminous record with these precepts in mind to ascertain whether
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 21 of 22



Civil        No.         20-1645                 (FAB)             21

the denial of DACO/s motion for restitution is sustainable//)


(quoting Rosario-Torres v. Hernandez-Colon/ 889 F.2d 314, 321 (1st


Cir. 1989)}. The purported burden of confirming the source of


payment is inherent in every restitution cause of action. A


potential policy concern cannot nullify Article 1795.


          Third/ Oriental Bank misconstrues the law. According to


Oriental Bank^ it "had no responsibility for any payment made in


^error/ by the Financing Authority and any claim should have been


made towards Builders.// (Case No. 20-1645, Docket No. 7 at p.


32.) Although the progress payment named Builders as the


recipient. Oriental Bank benefited from the transaction by setting


off over half a million dollars. The error underlying the


restitution cause of action is the inadvertent transfer to


Builders^ account at Oriental Bank. Oriental Bank cites no


authority stating that entities not named as recipients of funds


are exempt from Article 1795.

VI. Conclusion


     For the reasons set forth above/ the Court AFFIRMS the


judgment of the bankruptcy court in the underlying adversary
     Case 3:20-cv-01645-FAB Document 32 Filed 03/04/21 Page 22 of 22



Civil        No.         20-1645                 (FAB)             22

proceeding. Judgment shall be entered accordingly.

     IT IS SO ORDERED.


     San Juan, Puerto Rico, March 4/ 2021.



                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
